--------------------------------------------------------------------------------

Exhibit 10.1

MANAGEMENT SERVICES AGREEMENT

This MANAGEMENT SERVICES AGREEMENT ("Agreement") is entered into as of July 1,
2007 (the "Effective Date"), by and between the following (each a "Party" and
together the "Parties"):

(I)

PUBLIC SECURITY TECHNOLOGY (PRC) CO., LTD. (国安安全科技（中国）有限公司), a wholly
foreign-owned enterprise existing under the laws of the People's Republic of
China ("PST"), with its registered office at 21th Floor, Everbright Bank Bldg.,
Zhuzilin, Futian District, Shenzhen, Guangdong, 518040, People's Republic of
China;

(ii)

SHENZHEN IASPEC SOFTWARE ENGINEERING COMPANY LIMITED (深圳市永泰软件工程有限公司), a limited
liability company existing under the laws of the Peoples' Republic of China
("iASPEC") , with its registered office at Unit D, Block 2, Tian An Cyber Park,
Chengongmiao, Shenzhen, Guangdong, 518040, People's Republic of China;

(I)

LIN JIANGHUAI (林江怀), an individual citizen of the People's Republic of China;
and

(II)

CAI JINZHU (蔡金铸), an individual citizen of the People's Republic of China.

Capitalized terms not otherwise defined have the meanings assigned to them in
Appendix A to this Agreement, which is incorporated and made a part hereof by
reference.

RECITALS

This Agreement is entered into with reference to the following facts:

A.

PST is a wholly-foreign owned enterprise existing under the laws of the Peoples'
Republic of China ("PRC" or "China"), owned 100% by China Public Security
Holdings Limited, a company existing under the laws of the British Virgin
Islands, which in turn is 100% owned by China Public Security Technology, Inc.,
a Florida corporation ("CPBY").

B.

iASPEC is a PRC limited liability company owned by Lin Jianghuai and Cai Jinzhu,
each a citizen of the PRC (together, the "Shareholders"). iASPEC is engaged in
the business of systems integration and related activities, and holds various
business license and permits. Under applicable laws and regulations, at least
one of the key permits held by iASPEC (the "Qualification Permits") may only be
held by a legal person owned by citizens of the PRC.

C.

On October 9, 2006, PST (then known as Bo Hai Wen Technology (Shenzhen) Company
Limited) and iASPEC entered into a Business Turnkey Agreement. That agreement
was subsequently amended, and iASPEC is currently operating under a First
Amended and Restated Business Turnkey Agreement entered into with PST as of
January 31, 2007 (the "Turnkey Agreement"), pursuant to which the Parties
intended to transfer from iASPEC to PST 90% or more of the economic benefit and
burden of the operations of iASPEC, and gradually to transfer to PST the
majority of the personnel and assets of iASPEC. Concurrently with the execution
hereof, the Parties have terminated the Turnkey Agreement by that certain
Termination Agreement effective as of July 1, 2007. The Parties are replacing
the Turnkey Agreement with this Management Services Agreement.

D.

iASPEC, the Shareholders and PST are parties to that certain Purchase Option
Agreement dated as of July 1, 2007 (the "Purchase Option Agreement"), pursuant
to which the Shareholders have granted to PST or its designee(s) an option to
acquire up to 100% of the equity of iASPEC held by the Shareholders, or up to
all of the assets held by iASPEC. PST can exercise the purchase option to
purchase all the outstanding equity of iASPEC from the Shareholders for a
consideration of $1,800,000, under the condition that the PRC laws allow foreign
enterprises to engage iASPEC's business. The Purchase Option Agreement remains
in full force and effect.

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration for the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the Parties, and through friendly
consultation, under the principle of equality and mutual benefits, in accordance
with the relevant laws and regulations of the People's Republic of China, the
Parties agree as follows:

AGREEMENT

1.

Management Services.   PST designates two (2) senior managers to iASPEC, from
among whom the Shareholders of iASPEC undertake to elect one fewer than all the
members of the iASPEC Board of Directors, based on the number of Directors
stipulated in the Articles of Association of iASPEC. Each person designated by
PST will be a citizen of the People's Republic of China. The Shareholders will
remove any person designated by PST from the iASPEC Board of Directors, and
appoint a person designated by PST as a replacement, on the written request of
PST. The Board of Directors is in charge of all aspects of the daily operation
and management of iASPEC.

2.

Compensation.  In consideration for providing the management personnel
contemplated by Section 1 and assuming responsibility for iASPEC's Net Losses as
contemplated by Section 3, PST will be entitled to receive one hundred percent
(100%) of the Net Received Profit of iASPEC during the Term of this Agreement,
together with the True-Up Amount, if any, calculated in accordance with Section
4, minus an annual amount equal to US$180,000, which will be retained by iASPEC
out of Net Received Profit. The Net Received Profit of iASPEC will be calculated
and paid by iASPEC to PST no later than the last day of the first month
following the end of each fiscal quarter. Any dispute between the Parties
concerning any calculation or payment under this Section 3 will be resolved
pursuant to the dispute resolution provisions of Section 16.

3.

Obligation to Reimburse Net Losses.   During the Term of this Agreement, PST
will reimburse to iASPEC the full amount of any Net Losses incurred by iASPEC
during the Term of this Agreement, together with the True-Up Amount, if any,
calculated in accordance with Section 4. For purposes of calculating Net Losses,
an annual amount equal to US$180,000 will be included as an operating expense of
iASPEC. Net Losses will be calculated and paid by PST to iASPEC no later than
the last day of the first month following the end of each fiscal quarter. Any
dispute between the Parties concerning any calculation or payment under this
Section 3 will be resolved pursuant to the dispute resolution provisions of
Section 16.

4.

True-up.   By no later than September 30, 2007, the Parties will calculate the
aggregate Net Received Profit (or Net Loss) of iASPEC for the period from the
date of the October 9, 2006 Business Turnkey Agreement to the date hereof (the
"True-Up Amount"); and iASPEC will make a payment to PST of the aggregate Net
Received Profit, or PST will reimburse iASPEC for the Net Losses, for that
period.

5.

Advances Against Net Losses.   

(a)

From time to time, in its sole discretion, PST may advance to iASPEC amounts to
be credited against PST's future obligations to reimburse Net Losses of iASPEC
("Advances"). Advances may be for the purpose of covering expenses of iASPEC,
for the acquisition of operating assets, or for any other purpose as may be
acceptable to PST.

2

--------------------------------------------------------------------------------



(b)

All Advances will be treated as prepayments against PST's future obligations to
iASPEC and not as loans. iASPEC will have no obligation to repay any Advances,
except by crediting the amount thereof against PST's obligation to reimburse Net
Losses, or by adding the amount thereof to Net Received Profit, as and when
requested by PST, and on condition that doing so would not violate applicable
laws, regulations and accounting standards.

(c)

As and when requested by PST, ownership of any assets purchased by iASPEC with
the proceeds of any Advances will be transferred to PST at book value, on
condition that doing so would not violate applicable laws and regulations.

6.

Handover of Business.   On the Effective Date, (a) the Shareholders of iASPEC
will issue written a guaranty, promising that the senior managers designated by
PST to iASPEC will be elected to enter the Board of Directors of iASPEC, based
on the number of Directors stipulated in the Articles of Association of iASPEC,
in accordance with Section 1; and (b)  iASPEC undertakes to deliver each and
every chop and seal of iASPEC to the new Board of Directors.

7.

Operation of Business.   During the Term of this Agreement:

(a)

The Parties will ensure that:

(i)

The business of iASPEC, and any business which may become available to iASPEC
(the "Business"), will be conducted by iASPEC except as may be determined by the
Board of Directors composed of members designated by PST to iASPEC;

(ii)

All cash of iASPEC will be maintained in the Company Accounts;

(iii)

All business income, working capital, recovered accounts receivable, and any
other funds which come into the possession of iASPEC or are derived from or
related to the operation of the business of iASPEC, are deposited into a Company
Bank Account;

(iv)

All accounts payable, employee compensation and other employment-related
expenses, and the any payments in connection with the acquisition of any assets
for the benefit of iASPEC or the satisfaction of any liabilities of iASPEC, are
paid from amounts maintained in the Company Bank Accounts; and

(v)

No action is taken without the prior written consent of PST that that would have
the effect of entrusting all or any part of the Business of iASPEC to any other
Person.

(b)

PST will ensure that:

(i)

Its designees to the Board of iASPEC act with respect to the conduct of the
Business with the same level of care they would with respect to the operation of
their own business and will at all times act in accordance with their Reasonable
Business Judgment, including taking no action which they know, or in the
exercise of their Reasonable Business Judgment should have known, would change
the business nature of iASPEC which directly or indirectly cause the loss of any
Qualification Permit held by iASPEC; and

3

--------------------------------------------------------------------------------



(ii)

It and its Board designees will not interfere with iASPEC's existing or future
sales and company operation structure when, in the exercise of their Reasonable
Business Judgment, they should have known such interference would damage
existing or future sales and company operation structure and cause unfavorable
conditions to iASPEC in its ability to carry out any sales and operation plan.

(c)

The Shareholders will:

(i)

Ensure that none of them, nor any of their agents or representatives, takes any
action that interferes with, or has the effect of interfering with, the
operation of the Business by the Board of Directors of iASPEC, or change the
business nature of iASPEC, in a manner which directly or indirectly causes the
loss of any Qualification Permit held by iASPEC or constitutes a violation of
applicable PRC laws and regulations ;

(ii)

Use their Best Efforts to cooperate and assist iASPEC to maintain in effect all
permits, licenses and other authorizations and approvals necessary or
appropriate to the conduct of the business of iASPEC;

(iii)

Use their Best Efforts to assist iASPEC to maintain positive and productive
relations with relevant Governmental Authorities and their representatives; and

(iv)

Not sell or transfer any part of the equity of iASPEC held by them without the
prior approval of the Board of Directors of PST.

8.

Approval by CPBY Board of Directors.   Any actions necessary to accomplish any
of the following with respect to iASPEC ("Material Actions") must be authorized
in advance by the affirmative vote of a majority of the Board of Directors of
CPBY, the ultimate parent company of PST, including the affirmative vote of at
least one member of which who is not employed by PST, iASPEC, or any affiliate
of either of them:

(a)

Any of the following: (i) the nomination, appointment, election or replacement
of any members of any Board of Directors of iASPEC, who must be a citizen of the
PRC, (ii) the approval of any profit distribution plan and loss compensation
plan, or (iii) any merger, division, change of corporate form, dissolution or
liquidation of iASPEC;

(b)

Any reimbursement of Net Losses in accordance with Section 3, any Advances (to
cover expenses or for any other permitted purpose) against future obligations to
reimburse Net Losses in accordance with Section 5, or any other payments or
transfers of funds from PST to iASPEC;

(c)

Any declaration of any dividend or any distribution of profits by iASPEC,

(d)

The formation of any subsidiary or the acquisition of any equity interest or
other interest in any other Person, or the disposition of any of the foregoing;

4

--------------------------------------------------------------------------------



(e)

Any corporate borrowing or lending except for routine extension of terms to
trade creditors;

(f)

Subjecting any of the assets of iASPEC to any Lien, except in the ordinary
course of business;

(g)

Any change in the scope of business of iASPEC, or any decision to engage in type
of business other than those engaged in by iASPEC as of the date of this
Agreement;

(h)

Any change in the methods of accounting or accounting practices of iASPEC; or

(i)

Any agreement to do any of the foregoing.

9.

Non-Competition; Non-Solicitation; etc.   The Shareholders agree that:

(a)

Non-Competition.   During the term of this Agreement and for a period of twelve
(12) months thereafter (the "Non-Competition Period"), the Shareholders will
not, directly or indirectly, engage or invest in, own, manage, operate, finance,
control, or participate in the ownership, management, operation, financing, or
control of, be retained or employed by, associated with, lend credit to, or
render services or advice to, any business that is competitive with PST or
iASPEC anywhere in the world. The Shareholders agree that this covenant is
reasonable with respect to its duration, geographical area, and scope.

(b)

Non-Solicitation.   During the Non-Competition Period, the Shareholders will not
directly or indirectly, without the prior written consent of PST,

(i)

induce or attempt to induce any employee of, or consultant to, PST or iASPEC to
leave their employ,

(ii)

in any way interfere with the relationship between PST or iASPEC, on the one
hand, and any employee of either of them, on the other,

(iii)

employ, or otherwise engage as an employee, independent contractor, or
otherwise, any person who was an employee of, or independent contractor to, PST
or iASPEC,

(iv)

induce or attempt to induce any customer, supplier, licensee, or business
relation of PST or iASPEC to cease doing business with either company, or in way
interfere with the relationship between any customer, supplier, licensee, or
business relation of PST or iASPEC, or

(v)

solicit from, or provide goods or services of the type that the Company provides
to, any person who is or was a customer of PST.

(c)

Non-Disparagement.   None of the Parties will, directly or indirectly, at any
time during or after the Non-competition Period, knowingly disparage any of the
other Parties.

(d)

Affiliates.   "PST" includes PST, its direct and indirect parent companies,
including China Public Security Technology, Inc. and any other companies that
now or hereafter become affiliated with China Public Security Technology, Inc.

5

--------------------------------------------------------------------------------



10.

Software Licenses.   

(a)

License.   iASPEC hereby grants to PST an exclusive (except as to iASPEC),
royalty-free, transferable, worldwide, ten-year-term's license (with right to
sublicense) (the "Software License") to use and install the Software in any
manner as long as such use complies with all applicable laws, including the
Qualification Permit and PRC laws. In addition, iASPEC will deliver to PST all
copies of source and object code relating to the Software and PST will have the
sole and exclusive right to use such source and object code in any manner it
deems advisable as long as such use complies with all applicable laws, including
the Qualification Permit and PRC laws. Without limiting the generality of the
foregoing, PST will be permitted to use the Software and the related source and
object code to create derivative works and any and all such derivative works
will be owned exclusively by PST.

(b)

License Back.   PST hereby grants back to iASPEC a royalty-free, limited,
non-exclusive license to the Software, without right of sub-license, for the
sole purpose of permitting iASPEC to carry out its business as presently
conducted and as may be permitted with the approval of the Board of Directors of
CPBY as contemplated by Section 8.

11.

Representations and Warranties of iASPEC.  iASPEC hereby makes the following
representations and warranties for the benefit of PST:

(a)

Corporate Existence and Power.   iASPEC is a limited liability company duly
organized and validly existing under the laws of the PRC, and has all corporate
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and as currently contemplated
to be conducted and as currently contemplated to be conducted.  iASPEC has never
approved, or commenced any proceeding or made any election contemplating, the
dissolution or liquidation of iASPEC or the winding up or cessation of the
business or affairs of iASPEC.

(b)

Authorization; No Consent.   iASPEC (i) has taken all necessary corporate
actions to authorize its execution, delivery and performance of this Agreement
and all related documents and has the corporate power and authorization to
execute, deliver and perform this Agreement and the other related documents;
(ii) has the absolute and unrestricted right, power, authority, and capacity to
execute and deliver this Agreement and the other related documents and to
perform their obligations under this Agreement and the other related documents;
(iii) is not required to give any notice to or obtain any Consent from any
person in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the exclusive cooperation arrangement
contemplated under this Agreement except for any notices that have been duly
given or consents that have been duly obtained; and (iv) holds all the
governmental authorizations necessary to permit iASPEC to lawfully conduct and
operate its business in the manner it currently conducts and operates such
business and to permit iASPEC to own and use its assets in the manner in which
it currently owns and uses such assets. To the best knowledge of iASPEC, there
is no basis for any governmental authority to withdraw, cancel or cease in any
manner any of such governmental authorizations.

(c)

No Conflicts. The execution and perform of this Agreement by iASPEC will not
contravene, conflict with, or result in violation of  (i) any provision of the
organizational documents of iASPEC; (ii) resolution adopted by the board of
directors or the shareholders of iASPEC; and (iii) any laws and regulations to
which iASPEC or the exclusive cooperation arrangement contemplated in this
Agreement is subject.

12.

Representations and Warranties of PST.  PST hereby makes the following
representations and warranties for the benefit of iASPEC and the Shareholders:

6

--------------------------------------------------------------------------------



(a)

Corporate Existence and Power.    PST (i) is a foreign invested company duly
organized and validly existing under the laws of the PRC, and has all corporate
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and as currently contemplated
to be conducted and as currently contemplated to be conducted; and (ii) has
never approved, or commenced any proceeding or made any election contemplating,
the dissolution or liquidation of PST or the winding up or cessation of the
business or affairs of PST.

(b)

Authorization; No Consent.   PST (i) has taken all necessary corporate actions
to authorize its execution, delivery and performance of this Agreement and all
related documents and has the corporate power and authorization to execute,
deliver and perform this Agreement and the other related documents; (ii) has the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and the other related documents and to perform its
obligations under this Agreement and the other related documents; (iii) is not
required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the exclusive cooperation arrangement contemplated
under this Agreement except for any notices that have been duly given or
consents that have been duly obtained; and (iv) has all the governmental
authorizations necessary to permit PST to lawfully conduct and operate its
business in the manner it currently conducts and operates such business and to
permit PST to own and use its assets in the manner in which it currently owns
and uses such assets. To the best knowledge of PST, there is no basis for any
governmental authority to withdraw, cancel or cease in any manner any of such
governmental authorizations.  

(c)

No Conflicts.   The execution and perform of this Agreement by PST will not
contravene, conflict with, or result in violation of (i) any provision of the
organizational documents of PST; (ii) any resolution adopted by the board of
directors or the shareholders of PST; and (iii) any laws and regulations to
which PST or the exclusive cooperation arrangement contemplated in this
Agreement is subject to.

13.

Liability for Breach; Indemnification and Hold Harmless.  Each of the Parties
will be liable to each of the other Parties for any damage or loss caused by
such Party's breach of this Agreement, unless excused by force majeure. iASPEC
will indemnify and hold harmless PST from and against any claims, losses or
damages unless caused by a breach by PST of its obligations under this Agreement
or by the willful, reckless or illegal conduct of PST. PST will indemnify and
hold harmless iASPEC and the Shareholders from and against any claims, losses or
damages caused by any breach by PST of its obligations under this Agreement or
by the willful, reckless or illegal conduct of PST.

14.

Liquidated Damages.   iASPEC and the Shareholders acknowledge and agree that PST
will be incurring significant expense in order to fulfill its obligations under
this Agreement. iASPEC and the Shareholders further acknowledges that breach of
this Agreement by any of them would cause PST and PST's stockholders significant
damages and perhaps the complete cessation of PST's business. Since the exact
amount of such damages would be extremely difficult, if not impossible to
calculate, iASPEC and the Shareholders agree that in the event of the material
breach by any of them of this Agreement, which breach has not been cured within
sixty (60) days of receipt of notice from PST of such material breach and a
description of such breach, iASPEC and the Shareholders, jointly and severally,
will be obligated to pay to PST liquidated damages in an amount equal to the
higher of (a) eight (8) times the annualized revenues of PST for the last
completed fiscal quarter, or (b) US$50 million.

15.

Shareholders' Guaranty.   The Shareholders hereby irrevocably and
unconditionally guarantee that the Shareholders themselves and iASPEC will
perform their obligations under this Agreement. This guaranty is a security of
joint and several liability.

7

--------------------------------------------------------------------------------



16.

Dispute Resolution.   

(a)

Friendly Consultations.   Any and all disputes, controversies or claims arising
out of or relating to the interpretation or implementation of this Agreement, or
the breach hereof or relationships created hereby will be settled through
friendly consultations.  

(b)

Arbitration.   If the dispute is not resolved through friendly consultations
within sixty (60) days from the date a Party gives the other Party written
notice of a dispute, then it will be only resolved by arbitration under the
auspices of and in accordance with the Arbitration Rules of China International
Economic and Trade Arbitration Commission ("CIETAC") and will be submitted to
CIETAC Shenzhen Branch. Any arbitration will be heard before three (3)
arbitrators, one (1) of whom will be appointed by PST, one (1) of whom will be
appointed by iASPEC and the Shareholders acting together, and the remaining one
(1) arbitrator (chairman of the arbitration tribunal) will be appointed by the
Director of CIETAC.  Any arbitration will be conducted in both the English and
Chinese languages.  The arbitration award will be final and binding on both
Parties and will not be subject to any appeal, and the Parties agree to be bound
thereby and to act accordingly.

(c)

Continuation of Agreement.   It is not necessary for any Party to declare a
breach of this Agreement in order to proceed with the dispute resolution process
set out in this Section 16. Until a Party gives notice of termination pursuant
to Section 17, this Agreement will continue in effect during the pendency of any
discussions or arbitration under this Section 16.

17.

Term.   This Agreement is effective as of the date first set forth above, and
will continue in effect  for a term of thirty (30) years unless earlier
terminated by one of the following means. The period during which this Agreement
is effective is referred to as the "Term."

(a)

Breach or Insolvency.   Either of iASPEC or PST may terminate this Agreement
immediately (a) upon the material breach by the other of its obligations
hereunder and the failure of such Party to cure such breach within thirty (30)
working days after written notice from the non-breaching Party; or (b) upon the
filing of a voluntary or involuntary petition in bankruptcy by the other or of
which the other is the subject, or the insolvency of the other, or the
commencement of any proceedings placing the other in receivership, or of any
assignment by the other for the benefit of creditors.

(b)

 Termination by PST.   This Agreement may be terminated at any time by PST upon
ninety (90) calendar days' written notice delivered to all other Parties.

(c)

Consequences of Termination.   Upon any effective date of any termination of
this Agreement: (i) PST will cease providing management services to iASPEC; (ii)
PST will deliver to iASPEC all chops and seals of iASPEC; (iii) PST will deliver
to iASPEC all of the financial and other books and records of iASPEC, including
any and all permits, licenses, certificates and other proprietary and
operational documents and instruments; (iv) the senior managers who are
designated by PST and elected as Directors of iASPEC will resign from the Board
of Directors of iASPEC in a lawful way; (v) the Software License will terminate
unless otherwise agreed by the Parties.

(d)

Survival.   The provisions of Section 9 (Non-Competition, etc.), Section 13
 (Indemnification; Hold Harmless); Section 14 (Liquidated Damages), Section
15 (Shareholders' Guarantee), Section 16 (Dispute Resolution),  Section
17(c) (Consequences of Termination), and Section  18 (Miscellaneous) will
survive any termination of this Agreement. Any amounts owing from any Party to
any other Party on the effective date of any termination under the terms of this
Agreement will continue to be due and owing despite such termination.

8

--------------------------------------------------------------------------------



18.

Miscellaneous.

(a)

Headings and Gender.   The headings of Sections in this Agreement are provided
for convenience only and will not affect its construction or interpretation. All
references to "Section" or "Sections" refer to the corresponding Section or
Sections of this Agreement. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word "including" does not limit the preceding words or
terms.

(b)

Usage.  The words "include" and "including" will be read to include "without
limitation."

(c)

Severability.   Whenever possible each provision and term of this Agreement will
be interpreted in a manner to be effective and valid but if any provision or
term of this Agreement is held to be prohibited by or invalid, then such
provision or term will be ineffective only to the extent of such prohibition or
invalidity, without invalidating or affecting in any manner whatsoever the
remainder of such provision or term or the remaining provisions or terms of this
Agreement. If any of the covenants set forth in Section 9 of this Agreement are
held to be unreasonable, arbitrary, or against public policy, such covenants
will be considered divisible with respect to scope, time and geographic area,
and in such lesser scope, time and geographic area, will be effective, binding
and enforceable against the Shareholders.

(d)

Waiver.   No failure or delay by any Party to exercise any right, power or
remedy under this Agreement will operate as a waiver of any such right, power or
remedy.

(e)

Integration.   This Agreement supersedes any and all prior discussions and
agreements (written or oral) between the Parties with respect to the exclusive
cooperation arrangement and other matters contained herein, including without
limitation the Original Agreement and the First Amended Agreement. This
Agreement contains the sole, final and complete expression and understanding
between the Parties with respect to the exclusive cooperation arrangement
contemplated herein.

(f)

Assignments, Successors, and No Third-Party Rights.   No Party may assign any of
its rights under this Agreement without the prior consent of the other Parties,
which will not be unreasonably withheld. If one Party assigns its rights upon
the other Party's consent, this Agreement will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of the Parties. Nothing expressed or referred to in this Agreement will be
construed to give any Person other than the Parties to this Agreement any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the Parties to this
Agreement and their successors and assigns.

(g)

Notices.   All notices, requests, demands, claims, and other communications
under this Agreement will be in writing. Any Party may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at the address set forth on the signature page of this Agreement by
any means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication will be deemed to have been duly
given unless and until it actually is received by the intended recipient.
Refusal by a Party to accept notice that is validly given under this Agreement
will be deemed to have been received by such Party upon receipt. Any Party may
change the address to which notices, requests, demands, claims, and other
communications under this Agreement are to be delivered by giving the other
Parties notice in the manner herein set forth. Any notice, request, demand,
claim, or other communication under this Agreement will be addressed to the
intended recipient as set forth on the signature page hereto.

9

--------------------------------------------------------------------------------



(h)

Further Assurances. Each of the Parties will use its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement.

(i)

Governing Law. This Agreement will be construed, and the rights and obligations
under this Agreement determined, in accordance with the laws of the PRC, without
regard to the principles of conflict of laws thereunder.

(j)

Amendment. This Agreement may not be amended, altered or modified except by a
subsequent written document signed by all Parties.

(k)

Counterparts. This Agreement may be executed in any number of counterparts. When
each Party has signed and delivered to all other Parties at least one such
counterpart, each of the counterparts will constitute one and the same
instrument.

[Signature Page Follows]

 

 

 

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the
date(s) set forth next to each signature below.
 

iASPEC:

 

SHENZHEN iASPEC SOFTWARE ENGINEERING COMPANY LIMITED (深圳市永泰软件工程有限公司)

 

By:                                                August 1, 2007
 

Jiang Huai Lin (林江怀)                   Date

President

 

Address:

 

Shenzen iASPEC Software Engineering

Company Limited

Unit D, Block 2, Tian An Cyber Park,

Chengongmiao, Futian District

Shenzhen, Guangdong, 518040
People's Republic of China

 

PST:

PUBLIC SECURITY TECHNOLOGY (PRC) CO., LTD. (国安安全科技（中国）有限公司)

By:                                                August 1, 2007
 

             Jiang Huai Lin (林江怀)                    Date

             Director

 

Address:

 

21th Floor, Everbright Bank Bldg.

Zhuzilin, Futian District                           
Shenzhen, Guangdong, 518040
People's Republic of China

The SHAREHOLDERS:

                                               August 1, 2007
Jiang Huai Lin (林江怀)                    Date

 

 

                                               August 1, 2007 
Jin Zhu Cai (蔡金铸)                           Date

Address:

 

Shenzen iASPEC Software Engineering

Company Limited

Unit D, Block 2, Tian An Cyber Park,

Chengongmiao, Futian District

Shenzhen, Guangdong, 518040
People's Republic of China

 


11

--------------------------------------------------------------------------------



APPENDIX A

Definitions

For purposes of that certain Management Services Agreement between Public
Security Technology (PRC) Co., Ltd. (国安安全科技（中国）有限公司),Shenzhen iASPEC Software
Engineering Company Limited (深圳市永泰软件工程有限公司), Lin Jianghuai (林江怀) and Cai Jinzhu
(蔡金铸)to which this is Appendix A, the following terms have the meanings set
forth below:

"Advances" is defined in Section 5.

"Best Efforts" means the efforts that a prudent Person desiring to achieve a
particular result would use in order to ensure that such result is achieved as
expeditiously as possible.

"Business" is defined in Section 7(a).

"Company Bank Accounts"  means all accounts maintained or held in the name of
iASPEC at or with any bank or other financial institution, whether existing on
the date of this Agreement or established in the future.

"CPBY" is defined in the Recitals.

"Consent" means any approval, consent, ratification, permission, waiver or
authorization, including any of the foregoing issued or granted by any
Governmental Authority.

"Effective Date" is defined in the Preamble.

"Governmental Authority" means any nation or government or any province or state
any other political subdivision thereof; any entity, authority or body
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any government authority,
agency, department, board, commission or instrumentality of the People's
Republic of China or any political subdivision thereof; any court, tribunal or
arbitrator; and any self-regulatory organization.

"Lien" means any mortgage, pledge, deed of trust, hypothecation, right of
others, claim, security interest, encumbrance, burden, title defect, title
retention agreement, lease, sublease, license, occupancy agreement, easement,
covenant, condition, encroachment, voting trust agreement, interest, option,
right of first offer, negotiation or refusal, proxy, lien, charge or other
restrictions or limitations of any nature whatsoever, including but not limited
to such Liens as may arise under any contract.

"Material Actions" is defined in Section 8.

"Net Losses" means the net losses of iASPEC, calculated as follows: accrued
accounts receivable plus net turnover (revenue), minus cost of sales, minus
operating expenses, and minus accrued but not collected accounts receivable, but
only if the result is a negative number.

"Net Received Profit" means the Net Received Profit of iASPEC, calculated as
follows: accrued accounts receivable plus net turnover (revenue), minus cost of
sales, minus operating expenses, and minus accrued but not collected accounts
receivable, but only if the result is a positive number.

"Non-Competition Period" is defined in Section 9(a).

12

--------------------------------------------------------------------------------



"Person" means an individual, a corporation, a partnership, an association, a
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

"Purchase Option Agreement" is defined in the Recitals

"Qualification Permits" is defined in the Recitals.

"Reasonable Business Judgment" means a judgment reached in good faith and in the
exercise of reasonable care.

"Shareholders" is defined in the Recitals.

"Software" means the software and other intellectual property described in
Schedule A to this Agreement.

"Software License" is defined in Section 10(a).

"Term" is defined in Section 17.

"Turnkey Agreement" is defined in the Recitals.

"Transfer" means directly or indirectly, to sell, assign, transfer, pledge,
bequeath, hypothecate, mortgage, grant any proxy with respect to, or in any
other way encumber or otherwise dispose of.

"True-Up Amount" is defined in Section 4.

 

13

--------------------------------------------------------------------------------



SCHEDULE A

Software

The following constitutes the "Software" under this Agreement:

 

 

 

 

 

 

 

Code

 

Registration Code

 

Name

 

Version

27735

 

2004SR09334

 

iASPEC Case Tracking Management System

 

V 2.0

27736

 

2004SR09335

 

iASPEC Application Envelope System

 

V 2.1

27737

 

2004SR09336

 

iASPEC Quality System Document Management System

 

V 2.2

27738

 

2004SR09337

 

iASPEC e-Logistics Support Management System

 

V 2.0

27739

 

2004SR09338

 

iASPEC Secured and Audited Message Switching System

 

V 2.5

27485

 

2004SR09084

 

iASPEC Project e-TimeTracker Management System

 

V 2.0

27486

 

2004SR09085

 

iASPEC Application e-Monitor System

 

V 3.3

27487

 

2004SR09086

 

iASPEC Remote Administered Distributed Application Architecture System

 

V 2.1.3

27488

 

2004SR09087

 

iASPEC Community and Establishment Management System

 

V 1.1

27489

 

2004SR09088

 

iASPEC Document and WorkFlow Management System

 

V 3.0

27490

 

2004SR09089

 

iASPEC e-Community Management and Service System

 

V 1.0

59255

 

2006SR11589

 

iASPEC Content Management System

 

V 1.0

59256

 

2006SR11590

 

iASPEC Three In One Police Computer Assistant Dispense System

 

V 1.0

59257

 

2006SR11591

 

iASPEC Police Force General Management System

 

V 1.0

 

 

 

 

 

 

 

59258

 

2006SR11592

 

iASPEC General Office Automatization System

 

V 1.0

59259

 

2006SR11593

 

iASPEC Police Geographic Information System

 

V 1.0

 

14

--------------------------------------------------------------------------------



EXHIBIT A

 

Form of Guaranty

 

The undersigned hereby guarantee that the Shareholders of SHENZHEN IASPEC
SOFTWARE ENGINEERING COMPANY LIMITED (iASPEC) will elect 2 (two) senior
managers, who are designated by PUBLIC SECURITY TECHNOLOGY (PRC) CO., LTD. to
iASPEC, to enter the Board of Directors of iASPEC, in accordance with the
provisions of "MANAGEMENT SERVICES AGREEMENT", dated as of the date hereof.

 

iASPEC SHAREHOLDERS:


_____________________________________



Jiang Huai Lin (林江怀)





_____________________________________



Jin Zhu Cai (蔡金铸)

Address:

 

Shenzen iASPEC Software Engineering

Company Limited

Unit D, Block 2, Tian An Cyber Park,
Chengongmiao, Futian District
Shenzhen, Guangdong, 518040
People's Republic of China







15

--------------------------------------------------------------------------------